DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 are pending and being examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “A method, comprising: accelerating an epoxy resin compound with at least one salt…” It is unclear how an epoxy is to be accelerated when there does not to be an active to do so. There does not appear to be any active step of adding the accelerating salt to the epoxy compound and/or heating/curing. Thus, the method is unclear on what steps are 

Claim 3 recites “wherein the epoxy resin component (A) and the curing agent component (B) are separate from one another so as to prevent a reaction.” It is unclear how any “accelerating” can occur when two components are separate with no reaction occurring.
Claim 4 also recites “separate chambers”. It is unclear how any “accelerating” can occur when two components are separate with no reaction occurring.
The claims appear to be product/composition claims and not method claims.  

Claim 5 recites “further comprising chemical fastening with the epoxy compound…in a borehole.” It is unclear what steps are used to actively chemical “fasten”. According to the specification, the steps entail putting a composition of epoxy resin, curing agent, and accelerator in the borehole, and actively curing the composition. For examining purposes, “chemical fastening” will be interpreted as “curing”. 

Claim 12 recites “A method…comprising chemical fastening of the construction means and/or materials with a multi-component epoxy resin compound…” However, claim 12 further states that the epoxy (A) is separate from curing component (B) “to prevent a reaction.” It is unclear what steps are used to actively chemical “fasten” since no steps are stated. According to the specification, the steps entail combining (A) and (B) and putting the composition in a 
Claim 13 also recites “separate chambers” to prevent a reaction. It is unclear how any “accelerating” can occur when two components are separate with no reaction occurring.
The claims appear to be product/composition claims and not method claims.  

Claims 16 and 17 recites “further comprising chemical fastening with the epoxy compound…” It is unclear what steps are used to actively chemical “fasten”. According to the specification, the steps entail putting a composition of epoxy resin, curing agent, and accelerator in the borehole, and actively curing the composition. For examining purposes, “chemical fastening” will be interpreted as “curing”. 

Claims 2, 6, 7, 8-11, 14-16, are dependent claims that fail to alleviate the issues above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-10, 12, 16-18, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,236,194 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US Pat. No. 11,236,194 B2 teach each and every component and read upon the claims of the present applicant in an anticipatory manner.
Claims 1-10, 12, 16-18, of the present application are read upon by Claims 1-17 of US Pat. No. 11,236,194 B2.

Claims 1-10, 12, 16-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20, 22-23, of copending Application No. 17/276,914 (App. No. 17/276,914).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/276,914 teach each and every component and read upon the claims of the present applicant in an anticipatory manner.
Claims 1-10, 12, 16-18, of the present application are read upon by Claims 1-20, 22-23, of App. No. 17/276,914.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 12, 16-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-20,  of copending Application No. 17/276,939 (App. No. 17/276,939).

Claims 1-10, 12, 16-18, of the present application are read upon by Claims 1, 6-20, of App. No. 17/276,939.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-10, 12, 16-18, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 7-14, and 16 of copending Application No. 17/607,021 (App. No. 17/607,021).
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of App. No. 17/607,021  teach each and every component and read upon the claims of the present applicant in an anticipatory manner.
Claims 1-10, 12, 16-18, of the present application are read upon by Claims 1, 3, 7-14, and 16, of App. No. 17/607,021.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-14, and 16-18,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,629,380 A to Baldwin et al. (hereinafter Baldwin).

Regarding claims 1-7, 9, 11-14, and 16-18, Baldwin teaches a two part structural epoxy adhesive composition comprising a first comprising an amine and a catalyst, and a second part comprising an epoxy resin (See abstract). Specifically in example 18, the first part comprises an amine-terminated polyamide, 4,7,10-trioxatridecane-1,3-diamine, and 10 wt% of calcium triflate, and a second part with bisphenol A epoxy resin (See Table 2, col 11, ln 9 to col 12, ln 60). Baldwin further teaches the parts are combined and mixed, applied to a metal with another metal placed upon it, and cured with heat (col 7, ln 40-60), which meets the method of fastening and alkaline earth metal cation with triflate accelerator salt cited in claims 1-7, 9, 11-14, and 16-18. 
.

Claim(s) 1, 2, 5-7, 9-11, 16 and 18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,105,7222 A to Dynamit (hereinafter Dynamit).

Regarding claims 1, 2, 5-7, 9-11, 16 and 18, Dynamit teaches mixing 1,4-bis(aminopropoxy)butane with diglycidyl ether of 2,2-bis-(4-hydroxyphenyl)propane (i.e. bisphenol A epoxy resin) with a metal salt accelerator, aluminum nitrate (Table, Example 1, page 2, ln 65-78), to form a composition that is used as an adhesive, and hardened (page 2, ln 50-65), which meets the “chemical fastening.” The metal salt is also used in an amount of 0.2-3 wt% of the composition (page 1, ln 84-87). The above meets claims 1, 2, 5-7, 9-11, 16 and 18.

Claim(s) 1-10, 12-14, 16-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0130481 A1 to Whiter (hereinafter Whiter).

Regarding claims 1-10, 12-14, 16-18, Whiter teaches a two part kit with a resin component and a hardener component (para 22), wherein the salt accelerator can be in either the resin component or hardener component (para 22). The resin component comprising an epoxy resin, and calcium nitrate, and a hardener component comprising isophorone diamine (IPDA) (para 23-31), wherein the calcium nitrate is used in an amount of 1.5 wt% of epoxy+amine (See Example 1, para 37-40) and above the components are mixed to form a resin that is used .

Claim(s) 1-7, 9, 11-18, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/195775 A1 in which the citations below are directed to the US publication, US 2017/0088664 A1 to Elgimiabi (hereinafter Elgimiabi).

Regarding claims 1-7, 9, 11-18, Elgimiabi teaches a two-component adhesive composition (2K), where a part A1 curative is prepared by mixing calcium triflate with a cycloaliphatic amine (Versamine C31) and filled into one unit of a dual pack cartridge (para 200-201) and where a part B resin composition is prepared by mixing bisphenol A and F epoxy resin blend (Epikote 232), with a flame retardants, fillers and cyclohexanedimethanol diglycidyl ether and filled into the second unit of the dual pack cartridge (para 202-203). The above dual pack cartridge is then fitted with a mixing nozzle (i.e. static mixer), and the product is extruded from the cartridge by a dispensing gun (para 178-181 and 204-206). Elgimiabi further teaches the adhesive composition is used to partially fill an insert, where hardware is then inserted into the insert (para 111-116), wherein the hardware include fasteners such as bolts, screws, and/or mechanical fasteners and used in the field of construction (para 117-121), wherein the composition is then cured. (para 206). The above meets the epoxy resin, the two part separate cartridge kit, the accelerator salt, the amine curing agent, and the method of fastening of introducing the composition into the insert, the insert meets the bored hole (para 4, See examples of inserts), and the cured composition in the insert with the bolt or screw meets the chemical fastening, which meets claims 1-7, 9, and 11-18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elgimiabi.

Regarding claims 8 and 10, as cited above and incorporated herein, Elgimiabi teaches claim 1. Elgimiabi further teaches that particular and suitable examples of cycloaliphatic amines include isophorone diamine (para 48-49), which demonstrates that isophorone diamine is a known suitable cycloaliphatic amine curing agent for two part epoxy compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).
Elgimiabi further teaches the metal triflate catalyst is used in an amount of 3-8 wt% of the composition (para 95), which overlaps and meets the claimed range. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395. The examiner can normally be reached Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HA S NGUYEN/Examiner, Art Unit 1766